IN THE SUPREME COURT OF THE STATE OF NEVADA


                   LENNOX INDUSTRIES INC., A                             No. 70651
                   DELAWARE CORPORATION,
                   PRINCIPAL PLACE OF BUSINESS IN
                   TEXAS, REGISTERED IN NEVADA,
                   Petitioner,                                           FILED
                   vs.                                                    JUL 1 3 2016
                   THE EIGHTH JUDICIAL DISTRICT
                   COURT OF THE STATE OF NEVADA,
                   IN AND FOR THE COUNTY OF CLARK;
                   AND THE HONORABLE JOANNA
                   KISHNER, DISTRICT JUDGE,
                   Respondents,
                   and
                   ASPEN MANUFACTURING, INC.; AND
                   RICHMOND AMERICAN HOMES OF
                   NEVADA, INC.,
                   Real Parties in Interest.




                         ORDER DENYING PETITION FOR WRIT OF MANDAMUS
                              This original petition for a writ of mandamus challenges a
                   district court order granting a motion for summary judgment on a cross-
                   claim seeking indemnity.
                              Having considered the petition and supporting documents, we
                   are not persuaded that our extraordinary and discretionary intervention is
                   warranted. Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d
840, 844 (2004); Smith v. Eighth Judicial Dist. Court, 107 Nev. 674, 677,
                   679, 818 P.2d 849, 851, 853 (1991). As this court indicated when it denied



SUPREME COURT
        OF
     NEVADA


(0) 1947A    APP
                                                                               4181
                petitioner's writ petition in Docket No. 69659, petitioner has an adequate
                legal remedy in the form of an appeal.   Pan, 120 Nev. at 224, 88 P.3d at
                841. Accordingly, we
                            ORDER the petition DENIED.




                                                           Gibbons




                cc: Hon. Joanna Kishner, District Judge
                     Selman Breitman, LLP
                     Wood, Smith, Henning & Berman, LLP/Las Vegas
                     Hansen Rasmussen, LLC
                     Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA
                                                     2
(0) 1947(1